Citation Nr: 0832966	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  07-01 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.	Entitlement to service connection for a skin rash.

2.	Entitlement to service connection for an immune system 
disorder, to include as due to an undiagnosed illness.

3.	Entitlement to service connection for a left knee 
disorder.

4.	Entitlement to service connection for heat sensitivity.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel





INTRODUCTION

The veteran served on active duty from June 1986 to June 
1991.           

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied entitlement to the 
benefits sought on appeal. 

The Board is deciding the claim for service connection for 
heat sensitivity. The remaining issues are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

There is no competent evidence that the veteran currently has 
a disability manifested by heat sensitivity.


CONCLUSION OF LAW

The criteria for a grant of service connection for heat 
sensitivity are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107(b) (West 2002 &  Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act, codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2007), 
prescribes several requirements         as to VA's duty to 
notify and assist a claimant with the evidentiary development 
of a pending claim for compensation or other benefits. 
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf. See also Pelegrini v. Principi,          
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). 

The provisions of 38 C.F.R. § 3.159 have been in part 
revised. These revisions are effective as of May 30, 2008. 73 
Fed. Reg. 23,353-23,356 (April 30, 2008). The final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established. VA may continue 
to have an obligation to provide adequate 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied  and compliant notice was not previously provided. See 
Mayfield v. Nicholson,     444 F.3d 1328, 1333-34 (Fed. Cir. 
2007). 

The Court has further held in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007),       that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. §  3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.
The RO has notified the veteran of what evidence would 
substantiate his claim for service connection for heat 
sensitivity through a March 2004 VCAA letter, which informed 
him as to each element of satisfactory notice set forth under 
the Pelegrini II decision. The October 2006 Statement of the 
Case (SOC) explained the criteria to substantiate a claim for 
service connection. The VCAA notice indicated the joint 
obligation between VA and the veteran to obtain pertinent 
evidence and information, including that VA would undertake 
reasonable measures to assist in obtaining further VA medical 
records, private treatment records and other Federal records. 
See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 
Furthermore, the RO's correspondence dated March 2007 
provided notice concerning both the disability rating and 
effective date elements of a pending claim for benefits.

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim. 
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In 
this instance the VCAA notice preceded issuance of the July 
2005 rating decision on appeal, and as a result met the 
criteria for timely notice. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran including obtaining service treatment 
records and his personnel file. In support of his claim, he 
has provided several personal statements and lay statements 
from other individuals. He has not requested the opportunity 
to testify at a hearing before a Veterans Law Judge (VLJ) of 
the Board. There is no indication of further medical evidence 
that has not already been obtained. The record as it stands 
includes sufficient competent evidence to decide the claim. 
See 38 C.F.R. § 3.159(c)(4). Under these circumstances, no 
further action is necessary to assist the veteran. 

In sum, the record reflects that the facts pertinent to the 
claim being decided have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the 
Board will adjudicate the claim on the merits.

Analysis of the Claim

Service connection may be granted for any current disability 
that is the result of a disease contracted or an injury 
sustained while on active duty service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303(a) (2007). 
Service connection may also be granted for a disease 
diagnosed after discharge, where all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2007).

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

As there is no competent evidence the veteran experiences a 
current disability involving heat sensitivity, the claim will 
be denied. 

The initial criterion to establish a claim for service 
connection is current evidence of the disability claimed. 
Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation 
for service-connected injury is limited to those claims which 
show a present disability."). See also Hicks v. West, 12 
Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). See, too, Degemetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997). 

The Board has reviewed the medical evidence of record since 
service with this requirement in mind. There is no present 
documentation of heat injury since the veteran's separation 
of service, or residual symptoms of any earlier such injury 
from service. While service treatment history confirms there 
was an episode of heat exhaustion in August 1986, and 
treatment for heat cramps the following month, there is no 
indication of recurrence at any point. The veteran has 
described a prior heat related injury during a training 
exercise in service. He has not alleged having had any long-
term effects from this incident. See e.g., Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can 
be competent and sufficient to establish matters within the 
scope of the affiant's own observation, including when 
describing symptoms that substantiate a later medical 
diagnosis). The record does not reflect nor has the veteran 
identified sources of evidence not yet obtained that would 
help substantiate the claim. As a result, there is no 
competent evidence of a current disability involving heat 
exposure. A basis for obtaining additional relevant medical 
evidence under VA's duty to assist also is not shown. Since 
evidence of the claimed disability is not provided the claim 
is not substantiated. 
        
For these reasons, the claim for service connection for heat 
sensitivity is denied. The preponderance of the evidence is 
unfavorable, and under these circumstances the benefit-of-
the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).


ORDER

Service connection for heat sensitivity is denied.


REMAND

The Board is remanding the additional claims on appeal to 
obtain identified post-service treatment records, and verify 
through further records inquiry whether he had service in the 
Persian Gulf or another incident of claimed exposure to 
hazardous chemicals during training exercises. A VA medical 
examination is also necessary to determine whether a claimed 
left knee disorder is causally related to the veteran's 
service. 


Under the provisions of the duty to assist, VA will undertake 
reasonable measures to obtain relevant treatment records that 
the claimant adequately identifies and authorizes VA to 
obtain, including private treatment records. See 38 U.S.C.A. 
§ 5103A(b) (West 2002 & Supp. 2007) (the duty to assist 
provides that VA shall make reasonable efforts to obtain 
relevant records that the claimant adequately identifies and 
authorizes VA to obtain). See also 38 C.F.R. § 3.159(c)(1) 
(2007). In January 2004 correspondence in support of the 
veteran's claim, his spouse identified several sources of 
private treatment for or related to a claimed immune system 
disorder. These consist of: a 1992 evaluation at a private 
clinic resulting in a diagnosis of lupus; the hospitalization 
in December 2002 for elevated protein levels in the blood; 
and a private physician's determination in 2003 after running 
diagnostic tests that the veteran did not have lupus, but 
appeared instead to have had Gulf War syndrome. The veteran 
himself further described having undergone a left knee 
surgery in 2004. Hence, the RO/AMC should request that the 
veteran provide medical authorization for acquiring the above 
treatment records, and then obtain this documentation based 
upon the information he provides. 

The veteran alleges that the current claimed skin rash had 
its onset during service following completing training at the 
Live Agent Training Facility at Fort McClellan, Georgia in 
his capacity as a Chemical Officer. He states that he first 
noticed the appearance of a rash on his face when undergoing 
decontamination after the training. He claims to have been 
part of an initial test group for the training, and states 
there was direct exposure to a blistering or nerve agent. His 
DD-214 and other personnel records indicate an occupational 
designation of Chemical Officer and completion of a Chemical 
Officer Basic Course at Fort McClellan in 1987. 

The April 1987 report of a medical screening for chemical 
decontamination training facility (CDTF) after several 
months' evaluation stated that post-exercise screening did 
not reveal signs or symptoms indicative of overexposure to 
live agents. This followed a clinical record of 
cholinesterase testing over several months. Additional 
information is still necessary to determine the extent of the 
veteran's involvement in training in proximity to hazardous 
chemical materials. To supplement the record on this matter 
the RO/AMC should send an inquiry to the U.S. Army Soldier 
and Biological Chemical Command (SBCCOM).  
The record requires clarification on whether the veteran had 
service in Southwest Asia during the Persian Gulf War as the 
basis to consider the claim for service connection for an 
immune system disorder as due to undiagnosed illness. See 38 
U.S.C.A. § 1117, and 38 C.F.R. § 3.317. He states that his 
unit was prepared for deployment to the Persian Gulf. He 
indicates that during this process he received multiple 
inoculations including for Anthrax and started nerve agent 
antidote pills, and immediately afterwards became ill with 
symptoms of headaches, fatigue and body pain that have 
persisted. According to the veteran at least one physician 
has diagnosed him with Gulf War Syndrome. The allegation that 
vaccinations caused immune system problems states a theory of 
direct service incurrence. To the extent he further alleges 
the claimed disorder is due to undiagnosed illness, under 38 
U.S.C.A. § 1117, the record must show evidence of service in 
the Persian Gulf. An inquiry to the National Personnel 
Records Center (NPRC) should be made to determine whether he 
was stationed in Southwest Asia during service.

The Board also finds that a VA medical examination is 
warranted to determine the current diagnosis and likely cause 
of a claimed left knee disorder. The veteran describes 
present symptoms of a left knee disability, following 
arthroscopic surgery in 2004. He states that he may require 
left knee replacement at some point in the future. When 
describing the origin of this problem he states there were 
right knee symptoms in service, for which he did not wear a 
brace out of concern of avoiding a medical discharge, and in 
the process of favoring his left knee he eventually also wore 
out this side.  

Service treatment history indicates on a September 1986 
entrance examination a pre-existing right knee deformity due 
to a previous injury. On an orthopedic evaluation later that 
month the impression was status-post bilateral ruptured 
patellar tendon, and ligamentous laxity and subluxation in 
the knees. A later summary of treated medical problems 
includes mention of a September 1986 occurrence of bilateral 
ruptured patellar tendon. By comparison on separation in June 
1991, the physician noted a torn patellar tendon in the right 
knee pre-existing service, and treatment in service for 
ruptured ligaments in that knee.

The record further shows that in November 1989 the veteran 
reinjured the right knee during a recreational activity, and 
the assessment was right chronic medial collateral ligament 
strain. He was placed on a temporary physical profile for 
knee pain due to bilateral subluxing patella in December 
1986. Later that month he considering applying for a medical 
discharge from service but ruled out that possibility. There 
is a September 1989 evaluation record of left leg pain 
following an injury on that side. A February 1990 orthopedic 
clinical report indicated MCL and LCL knee laxity on both 
right and left sides. 

The veteran should undergo VA orthopedic examination as to 
whether there is a current left knee disorder related to 
service. To determine the cause of any present confirmed 
disorder the VA examiner should first resolve whether based 
on the conflicting medical evidence whether the veteran on 
service entrance had a pre-existing right knee disability or 
bilateral knee disorder (i.e., including the left knee). The 
next determinative issue is whether the left knee disorder is 
service-related due to either incurrence in service, or 
aggravation of pre-existing injury if this theory is 
applicable. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159(c)(4) (2007) (VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim).

Accordingly, these claims are REMANDED for the following 
action:

1.	The RO/AMC should ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for claimed 
dermatological, immune system, and left 
knee disorders that is not evidenced by 
the current record. The veteran should be 
provided with the necessary authorizations 
for the release of any treatment records 
not currently on file. The RO/AMC should 
specifically request medical authorization 
pertaining to treatment in 1992 resulting 
in a diagnoses of lupus; in December 2002 
for elevated protein levels in the blood; 
in 2003 for a diagnosis of Gulf War 
syndrome; and in 2004 for left 
arthroscopic knee surgery. The RO/AMC 
should then obtain these records and 
associate them with the claims folder. 
 
a.	If the requested records are 
held by a department or agency of the 
Federal government, efforts to obtain 
such records must continue until it 
is determined that they do not exist 
or that further attempts to obtain 
them would be futile. The non-
existence or unavailability of such 
records must be verified by each 
Federal department or agency from 
whom they are sought. 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(2).

b.	If the requested records are 
held by a health care provider or 
facility not associated with the 
Federal government, notify the 
veteran in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(e).

2.	The RO/AMC should contact the U.S. Army 
Soldier and Biological Chemical Command 
(SBCCOM) and request all available 
information as to the veteran's alleged 
incident of hazardous exposure to 
blistering or nerve agents during a 
training exercise in 1987 at the  Live 
Agent Training Facility at Fort McClellan, 
Georgia while completing the Chemical 
Officer Basic Course.

3.	The RO/AMC should contact the National 
Personnel Records Center and request 
verification of whether the veteran had 
service in the Persian Gulf Theater of 
Operations during the Persian Gulf War 
including the specific dates of any 
assignment that is confirmed.

4.	Then schedule the veteran for a VA 
examination with an orthopedist. The 
purpose of the examination is to determine 
whether the veteran has a current left 
knee disorder that was incurred or 
aggravated during his service. 

The following considerations will govern 
the examination:

a.	The claims folder, including all medical 
records obtained and a copy of this remand, 
will be reviewed by the examiner. In addition 
to the specific directive of addressing the 
evidence of record as noted below, the examiner 
must acknowledge receipt and review of the 
claims folder, the medical records obtained and 
a copy of this remand.

b.	All indicated tests and studies must be 
performed, and any indicated consultations must 
be scheduled. 

c.	In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the evidence of 
record. In particular:

(i)	The examiner should confirm that the 
veteran has a current left knee disability.

(ii)	Provided this diagnosis is verified 
the examiner should review the service 
treatment history, particularly the 
September 1986 entrance examination and 
orthopedic evaluation the next month, and 
clarify whether the veteran had either a 
right knee disability or bilateral knee 
disability that pre-existed active duty 
service. 

(iii)	If only a right knee disability 
existed prior to service entrance, the 
examiner should indicate whether a claimed 
left knee disability was directly incurred 
in service. The examiner should take into 
consideration the veteran's assertions that 
during service he compensated for a right 
knee problem by overuse of the left lower 
extremity.

(iv)	If the veteran also had a pre-
existing left knee disability, the examiner 
should indicate whether this disorder 
underwent measurable aggravation during 
service, defined as a permanent worsening 
of the claimed disorder not due to the 
underlying natural disease process.   

The examiner must state the medical basis 
or bases for this opinion. If the examiner 
is unable to render an opinion without 
resort to speculation, he or she should so 
state. 

5.	When the actions requested have been 
completed, undertake any other indicated 
development, if deemed by the RO/AMC to be 
appropriate under the law. Then 
readjudicate the issues of entitlement to 
service connection for a skin rash, an 
immune system disorder including as due to 
an undiagnosed illness, and a left knee 
disorder.

The RO/AMC must ensure that all directed factual and medical 
development as noted above is completed. If the event that 
the examination report does not contain sufficient detail, 
the RO/AMC must take any appropriate action by return of the 
report to the examiner for corrective action. See 38 C.F.R. § 
4.2 (If the findings on an examination report are incomplete, 
it is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.). If the benefits sought 
on appeal are not granted to the veteran's satisfaction, he 
must be furnished a Supplemental Statement of the Case and 
afforded an opportunity to respond. Thereafter, if in order, 
the case should be returned to the Board for further 
appellate action. 
By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts     are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance. Stegall v. West, 
11 Vet. App. 268, 271 (1998).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims. 

The veteran is advised that it is his responsibility to 
report for the examination and to cooperate in the 
development of the claims. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claims.              38 C.F.R. §§ 3.158, 3.655 
(2007). In the event that the veteran does not report for the 
aforementioned examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address. It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

The veteran need take no action unless he is notified to do 
so. He has the right to submit any additional evidence and/or 
argument on the matters the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

	(CONTINUED ON NEXT PAGE)








These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).






 Department of Veterans Affairs


